Citation Nr: 1036742	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  97-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss.  

2.  Entitlement to an initial compensable evaluation for 
hypertension (HTN) prior to January 26, 1999, and in excess of 10 
percent since that date.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stress fracture of the left foot.  

4.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ankle prior to August 3, 
2009, and in excess of 10 percent since that date.

5.  Entitlement to an initial compensable evaluation for 
residuals of lacerations of the third and fourth fingers of the 
left hand.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In March 2008, the Board remanded to the RO via the Appeals 
Management Center (AMC) the issues on appeal (and others) for 
additional evidentiary development to include the obtainment of 
numerous VA examinations.  The requested examinations were 
conducted in July and August 2009, and the reports were added to 
the claims file.  The remand called for the AMC/RO to then 
readjudicate the claims on appeal.  Subsequently, in February 
2010, the Board determined that the AMC/RO had failed to 
readjudicate the issues on appeal, and the claims were remanded 
for such.  Subsequently, during the appeal process in June 2010, 
service connection was granted for tinnitus and vertigo, and 
evaluations of 10 percent were assigned.  Service connection was 
also granted for a right ear hearing loss.  A noncompensable 
rating was assigned.  The Veteran has not disagreed with the 
assigned disability ratings or the effective date.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) must thereafter be 
timely filed to initiate appellate review of "downstream" issues 
such as the compensation level assigned for the disability or the 
effective date of service connection).  Therefore, those matters 
have been resolved and are no longer in appellate status.

Regarding the claim of entitlement to an increased initial rating 
for residuals of a fracture of the left ankle, the RO, in June 
2010, assigned an increased rating of 10 percent, effective 
August 3, 2009.  Although each increase represents a grant of 
benefits, the Court has held that a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, that matter continues before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability 
for VA purposes.  

2.  For the time period prior to January 26, 1999, HTN was not 
manifested by diastolic pressure predominantly 100 or more or 
systolic pressure predominately 160 or more, or a history of 
diastolic pressure predominantly 100 or more or systolic pressure 
predominately 160 or more requiring medication.

3.  For the time period after January 26, 1999, HTN requires 
medication for control but is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominately 200 or more.

4.  Left foot stress fracture injury residuals are manifested by 
reported complaints of residual pain and activity restrictions, 
with objective clinical findings of a mild antalgic gait; X-ray 
is normal, and there are no abnormalities or arch defects, 
hammertoes, hallux valgus, pes planus, claw foot, or malunion.  

5.  For the time period prior to August 3, 2009, left ankle 
fracture residuals were manifested by essentially full range of 
motion; there was no ankylosis or malunion of the ankle and 
impairment that more nearly approximated ankylosis of the ankle.

6.  For the period after August 3, 2009, left ankle fracture 
residuals are manifested by essentially full range of motion, but 
there is mild pain on motion of the ankle with plantar flexion at 
30 to 40 degrees; there is no ankylosis or malunion of the ankle 
and impairment that more nearly approximates ankylosis of the 
ankle.

7.  The evidence of record shows that the Veteran lacerated two 
middle fingers of the left hand during service.  He refused 
examination of the left hand in August 2009 without good cause.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability for VA purposes was not 
incurred in active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

2.  The criteria for an initial compensable rating for HTN prior 
to January 26, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code (DC) 7101 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for HTN beginning January 26, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.104, DC 7101 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for left foot stress fracture injury residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.59, 4.71a, DC 
5284 (2009).

5.  The criteria for an initial (compensable) evaluation for left 
ankle fracture injury residuals prior to August 3, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.31, 4.59, 
4.71a, DC 5271 (2009).

6.  The criteria for an initial rating in excess of 10 percent 
for left ankle fracture residuals beginning August 3, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5271 (2009).

7.  The criteria for an initial compensable disability raging for 
residual lacerations of the third and fourth fingers of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§3.159, 3.321, 3.655, 4.3, 
4.7, 4.20, 4.40, 4.459, DC 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a Claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits 
and that the VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the Claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the Claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the Claimant about the information and evidence the Claimant is 
expected to provide; and (4) request or tell the Claimant to 
provide any evidence in the Claimant's possession that pertains 
to the claims, or something to the effect that the Claimant 
should provide any evidence in his possession pertaining to the 
claims.  

VA satisfied this duty by means of letters to the Veteran from 
the RO dated in April 2002, March 2006, and March 2009.  (It is 
noted that numerous VCAA letters sent to the Veteran in 2006 were 
apparently sent to the wrong address.).  By means of these 
documents, the Veteran was told of the requirements to establish 
service connection, of the reasons for the denial of his claims, 
of his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, additional 
documents of record, to include the rating decisions of record, 
the SOC and SSOCs have included a summary of the evidence, all 
other applicable law and regulations, and a discussion of the 
facts of the case.  Such notice sufficiently placed the Veteran 
on notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially placed in the appeal process 
prior to the enactment of VCAA, after passage of the VCAA, the RO 
sent the Veteran the above mentioned VCAA letters which included 
discussion of the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a Claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letters, his claim was readjudicated based upon 
all the evidence of record as evidenced by a June 2010 SSOC.  
There is no indication that the disposition of his claims would 
not have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  Accordingly, 
any such error is nonprejudicial.  See 38 U.S.C.A. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the March 2009 letter mentioned 
above.

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  VA examinations were scheduled to address each of the 
claims on appeal and all but examination of the left hand and 
fingers were conducted in July and August 2009.  The Veteran 
refused the evaluation of the left hand and fingers.  For the 
evaluations that were conducted, the examiners reviewed the 
claims file and based their decisions on review of the file, his 
medical history, and physical examination.  The Board has 
determined that the evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts is required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

Service Connection - In General

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as sensorineural 
hearing loss to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Left Ear Hearing Loss

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385 
(2009).  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2009).  
The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  38 
C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

Concerning evidence of a current left ear hearing disability for 
VA purposes, the Board notes that at the time of authorized 
audiological evaluation in April 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
25
25
LEFT

20
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in August 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
30
30
LEFT
20
25
25
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

As already noted, service connection for a right ear loss was 
recently granted.  However, the claim of service connection for a 
left ear hearing loss continues to be denied.  Although the VA 
examiner acknowledged that the Veteran had mild sensorineural 
hearing loss at 4000 Hz in the left ear at the August 2009 
evaluation, the Board notes that such is not disabling as per 
38 C.F.R. § 3.385.  Audiological testing of the Veteran's left 
ear did not reveal a pure tone threshold of 40 dB or more at any 
frequency or pure tone thresholds of 26 or greater for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000.  
Similarly, his speech recognition was not less than 94 percent.  
Thus, notwithstanding the audiologist's statement regarding the 
presence of mild sensorineural hearing loss in the left ear, the 
regulatory criteria of a left ear hearing loss disability were 
not met at the time of the examinations noted above.  38 C.F.R. 
§ 3,385 (2009).  Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered).

Thus, the Veteran does not have a current left ear hearing 
disability for VA purposes.  Service connection requires evidence 
that establishes that the Veteran currently has the claimed 
disability.  Degmetich v. Brown, 104 F. 3d. 1328, 1332 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without 
current disability, the Veteran's claim for service connection 
for a left ear hearing loss cannot be granted.  

Therefore, the Board finds that a preponderance of the evidence 
is against the Veteran's claim for service connection for a left 
ear hearing loss disability.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009).  As such, service connection for a left ear hearing 
loss is denied.  38 C.F.R. § 3.303 (2009).  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See generally, Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Entitlement to an initial compensable evaluation for HTN prior to 
January 26, 1999, and in excess of 10 percent since that date.  

Based on a review of the service treatment records (STRs) and 
post service VA evaluation in 1996, service connection for HTN 
was granted in a July 1996 rating action, and a noncompensable 
rating was assigned effective from the date following discharge.  
The noncompensable rating was later increased to a 10 percent 
rating effective January 26, 1999, the date that treatment 
records reflected that he was on medication for control of his 
HTN.  

38 C.F.R. § 4.104, DC 7101 provides that hypertensive vascular 
disease is defined either as HTN or as isolated systolic HTN.  
HTN is defined as diastolic blood pressure predominately 90 mm or 
greater, and isolated systolic HTN is defined as systolic blood 
pressure predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  This code requires that HTN due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, be evaluated as part of the condition 
causing HTN rather than by a separate evaluation (as HTN).

Under DC 7101, HTN or isolated systolic HTN must be confirmed by 
blood pressure readings taken two or more times on at least three 
different days and is rated according to a range of diastolic 
pressure levels.  The minimum compensable rating of 10 percent 
disabling is available where diastolic pressure is predominantly 
100 or more, or where systolic pressure is predominately 160 or 
more, or where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control of HTN.  A 20 percent disability rating is available 
under this DC where diastolic pressure is predominantly 110 or 
more, or where systolic pressure is predominantly 200 or more.  A 
40 percent rating is available under this DC where diastolic 
pressure is predominantly 120 or more.  Finally, the maximum 
rating of 60 percent disabling is available under this DC where 
diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2003).

A rating action in July 1996 awarded the Veteran service 
connection for HTN.  The award was based on STRs reflecting high 
blood pressure, to include the use acute of hypertensive 
medication to lower his blood pressure.  It was not shown that he 
was continuously on medication.  When examined by VA in April 
1996, his blood pressure was recorded as 155/85.  High blood 
pressure, by history, was diagnosed.

A private treatment record dated on January 26, 1999, reflects 
notation that the Veteran had a past history of HTN, and that he 
had been out of medication for some time.  His blood pressure was 
listed as 155/85.  When examined in February 1999, it was noted 
that he was on anti-hypertensive medication.  His blood pressure 
was 144/88.   In April 1999, his blood pressure was 154/90.  The 
examiner noted that his past medical history was significant for 
HTN and his medications included a blood pressure medication 
which the Veteran did not recall the name of.  

A rating action in June 1999 increased the noncompensable rating 
in effect for HTN to a 10 percent rating, effective from January 
26, 1999, the date that it was first noted that the Veteran took 
medication for control of his HTN.  

When orthopedically examined by VA in July 1999, the Veteran's 
blood pressure was recorded as 152/89.  Additional VA examination 
conducted in August 2009, to specifically address the severity of 
the Veteran's HTN, showed blood pressure readings 130/87, 130/90, 
and 156/90.  He continued to use medication for control of this 
condition.  

Based on the evidence of record, the Board finds that the 
Veteran's HTN has been manifested by diastolic pressure readings 
primarily between 85 and 90, and systolic pressure readings 
primarily less than 160 for the time period prior to January 26, 
1999.  As noted above, a compensable evaluation for HTN requires 
diastolic pressure readings to be primarily 100 or greater, or 
systolic pressure readings to be primarily 160 or greater, or 
medication, or where an individual with a history of diastolic 
pressure predominantly 100 or more requires continuous medication 
for control of HTN.  38 C.F.R. § 4.104, DC 7101 (2009).  It is 
apparent by the evidence of record that prior to treatment on 
January 26, 1999, this was not the case both during service, and 
post service.  Therefore, for the time period prior to January 
26, 1999, a compensable rating for HTN is not warranted.  

As noted above, the award of the 10 percent rating (as of January 
26, 1999) was based on the medical notation on a treatment record 
that the Veteran was on medication for control of his HTN.  The 
Board finds that for the time period from the date of January 26, 
1999, forward, the Veteran's HTN has not been manifested by 
diastolic pressure readings predominantly 110 or more, or 
systolic pressure readings predominantly 2000 or more, the 
requirement for the next higher, or 20 percent ratings.  
38 C.F.R. § 4.104, DC 7101 (2009).  His blood pressure readings 
have consistently been below 110 diastolic and below 200 
systolic; however he is on continuous medication.  Therefore, a 
rating in excess of 10 percent for HTN for the time period after 
January 26, 1999, is not warranted.  

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of a stress fracture of the left foot.

Service connection for residuals of a stress fracture of the left 
foot was established upon rating action in July 1996 and a 10 
percent rating was assigned.  The grant was based on an inservice 
injury which resulted in a stress fracture of the left foot.  
This injury resulted in the wearing of a cast with follow-up 
therapy.  The Claimant was ultimately returned to full duty 
assignments.  When examined by VA in April 1996, the left foot 
was non-tender and non-swollen.  There was a normal longitudinal 
arch.  There was full flexion and extension of the toes, and he 
walked with a mild everted gait.  X-rays were normal.  

Additional VA examination of the left foot was conducted in 
August 2009.  At that time, the Veteran complained of left foot 
pain at rest.  This pain was constant and dull.  He denied any 
weakness, stiffness, or fatigability.  The examiner noted that 
the Veteran's activities of daily living were not affected by his 
left foot condition.  There was no evidence of pes planus in the 
feet.  Similarly, there was no muscle atrophy or skin or vascular 
changes present.  There was absence of hallux valgus deformity.  
There was normal posture on standing, and there was no pain on 
motion, edema, tenderness, weakness, or instability present in 
the left foot.  There was no deformity of the toes.  Active and 
passive range of motion of the left foot was 0 to 30 degrees of 
inversion, and 0 to 20 degrees of eversion.  The Veteran said 
that he was unable to stand for more than two hours, and that he 
was unable to walk for more than one hour due to his left foot 
condition.  There was no evidence of abnormal weight bearing in 
the left foot.  The diagnosis was mild chronic left foot strain.  

After careful review of the evidence of record, the Board finds 
that the Appellant's residuals of left foot stress fracture 
residuals do not warrant an evaluation in excess of 10 percent 
disabling.  The 10 percent evaluation contemplates periarticular 
pathology productive of painful motion.  It is also consistent 
with moderate foot injury.  In order to warrant a higher 
evaluation, the disability must approximate moderately severe 
foot injury.  38 C.F.R. § 4.55, 4.71a, DC 5284 (2009).

The evidence discloses that the service-connected left foot 
disability is primarily manifested by reported complaints of 
residual pain with activity restrictions affecting his ability to 
stand or walk for sustained periods.  There are objective 
clinical findings of a mildly antalgic gait.  The VA examination 
report in 2009 does not indicate any untoward foot pathology 
referable to the service-connected disorder.  The use of 
assistive devices for ambulation was not indicated, and there 
were no additional limitations relative to pain, fatigue, 
incoordination, weakness or lack of endurance noted on 
examination.  In view of such, the Board finds that the symptoms 
associated with the left foot stress fracture are not shown to be 
comparable to moderately severe injury residuals for which more 
than 10 percent rating might be assigned under DC 5284.

The Board has considered whether a higher disability evaluation 
may be assigned under other potentially applicable diagnostic 
criteria for rating disabilities of the foot by analogy.  38 
C.F.R. § 4.71a, DCs 5276, 5278, and 5283 (2009) provide for 
higher ratings for foot disability.  The record reflects, 
however, that on examination, the Veteran has not been found to 
have pes planus, claw foot, hammertoes, valgus or varus deformity 
or malunion or nonunion of the tarsal or metatarsal bones of the 
left foot.  As such, there is no basis for the award of an 
evaluation in excess of the currently assigned 10 percent for 
residuals of a left foot disability under any other criteria.

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration in 
this case.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Appellant reports some degree of functional impairment, pain, and 
pain on motion.  The Board deems the Veteran's own report of 
symptomatology as credible.  However, neither the lay nor medical 
evidence reflects the functional equivalent of symptoms required 
for a higher evaluation.  The evidence indicates that the Veteran 
retains good function of the left foot despite the reported and 
observed symptoms.

The Board recognizes that a lay person is competent to describe 
what comes to him through the senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  In this regard, the Veteran can assert that the 
symptoms associated with left foot disability are worse.  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  While the Appellant asserts that her 
service-connected left foot disability is more severely 
disabling, the Board observes that the findings on record, to 
include the 2009 VA clinical examination do not demonstrate more 
significant foot symptomatology evidencing more severe disability 
in this regard.  We conclude that the observation of a skilled 
professional precisely identifying functional loss and remaining 
functional use are more probative than his nonspecific lay 
statement.  To the extent that he reports pain, the current 
evaluation contemplates moderate foot injury and pain.  38 C.F.R. 
§ 4.59 (2009).  In view of such, the Board finds that the VA 
examiners' findings and opinion are more credible and probative.

The Board has considered whether a staged rating is warranted in 
this instance.  However, it is found that the disability has not 
significantly changed, and a uniform evaluation is warranted.  
Hart, Fenderson, supra.

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Entitlement to an initial compensable evaluation for residuals of 
a fracture of the left ankle prior to August 3, 2009, and in 
excess of 10 percent since that date.

The Veteran sustained a fracture of the left ankle during 
service.  When examined by VA in April 1996, the ankle was non-
tender and non-swollen.  Dorsiflexion was to 35 degrees and 
plantar flexion was to 40 degrees.  There was no evidence of 
ligamentous laxity.  X-ray of the left ankle showed some 
sclerosis of the tibial plafond and some irregularity of the 
posterior tibial metaphysis which was thought to be the result of 
old trauma.  The soft tissues appeared normal.  

Service connection for residuals of a left ankle fracture was 
granted with a noncompensable evaluation in a July 1996 rating 
action.  The RO evaluated the ankle fracture residuals based on 
limitation of motion of the ankle.  The rating schedule provides 
for rating marked limitation of motion of an ankle as 20 percent 
disabling, and moderate limitation of motion as 10 percent 
disabling.  38 C.F.R. § 4.71a, DC 5271.  For VA rating purposes, 
the full range of dorsiflexion of the ankle is to 20 degrees, and 
the full range of plantar flexion is to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

The provisions of 38 C.F.R. § 4.31 provide that in every instance 
where the schedule does not provide a zero percent evaluation for 
the DC, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2009).  

Additional VA examination was conducted on August 3, 2009.  At 
that time, the Veteran complained of flare-ups in the left ankle 
with change in temperature, walking for more than one hour, 
standing for more than two hours, climbing more than 3 flights of 
stairs, and lifting objects in excess of 30 pounds.  He said that 
he could not run at all without flare-up of his left ankle 
condition.  On examination, the left ankle joint was clinically 
stable.  There was no swelling or tenderness in the left ankle 
joint.  Dorsiflexion was from 0 to 20 degrees, and plantar 
flexion was from - to 40 degrees.  The Veteran reported mild pain 
on motion of the left ankle with plantar flexion at 30 to 40 
degrees.  He did not experience pain of the left ankle with 
dorsiflexion, inversion, or eversion.  With repetitive use time 
three, there was no additional loss of function of the left ankle 
from pain, fatigue, weakness, or lack of endurance.  There was no 
crepitation on active and passive range of motion.  There was a 
mild antalgic gait.  

Based on the evidence of record, the Board finds that the 
Veteran's left ankle fracture residuals were manifested by 
essentially full range of motion shortly after service and 
through the current day.  However, it is noted that upon VA 
examination conducted on August 3, 2009, the examiner noted that 
there was mild pain with motion of the left ankle with plantar 
flexion at 30 to 40 degrees.  There was no additional loss of 
motion or pain following repetition.  Based on the findings of 
pain associated with motion first noted on August 3, 2009, the RO 
assigned a 10 percent rating, effective from that date.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).  As range of motion of the 
left ankle has been essentially full over the years, to include 
at the time of exam in 2009, the range of motion does not more 
nearly approximate or equate to marked limitation of motion of 
the ankle, required for a repetitive use under 38 C.F.R. § 4.40, 
4.45, 4.59.  The Veteran has not had left ankle surgery and there 
is no evidence of malunion or ankylosis which would warrant 
consideration of DCs 5270, 5272, 5273, and 5274.  

For these reasons, the preponderance of the evidence is against 
entitlement to an initial compensable evaluation for residuals of 
a fracture of the left ankle prior to August 3, 2009, and in 
excess of 10 percent since that date.

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration in 
this case.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, the Appellant reports some degree of functional 
impairment, pain, and pain on motion which has resulted in the 
assignment of a 10 percent rating by the RO in a recent rating 
action.  Clearly, the Board deems the Veteran's own report of 
symptomatology as credible.  However, neither the lay nor medical 
evidence reflects the functional equivalent of symptoms required 
for higher evaluation for the periods in question.  The evidence 
indicates that the Veteran retains good function of the left 
ankle despite the reported and observed symptoms.

The Board recognizes that a lay person is competent to describe 
what comes to him through the senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  In this regard, the Veteran can assert that the 
symptoms associated with left ankle disability are worse.  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  While the Appellant asserts that her 
service-connected left ankle disability is more severely 
disabling, the Board observes that the findings on record, to 
include the 2009 VA clinical examination do not demonstrate more 
significant ankle symptomatology evidencing more severe 
disability in this regard.  We conclude that the observation of a 
skilled professional precisely identifying functional loss and 
remaining functional use are more probative than his nonspecific 
lay statement.  To the extent that he reports pain, the current 
evaluation contemplates such as indicated by the award of 10 
percent beginning August 3, 2009.  38 C.F.R. § 4.59 (2009).  

Accordingly, the claims for higher ratings for left ankle 
fracture injury residuals are denied for the periods prior to and 
beginning on August 3, 2009.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action on 
this question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  



Entitlement to an initial compensable evaluation for residual 
lacerations of the third and fourth fingers of the left hand.

The Veteran has contended that his left hand condition warrants a 
compensable disability rating.  It is noted that he lacerated his 
third and fourth fingers of the left hand during service.  
Service connection was granted for this injury upon rating 
determination in July 1996, and a noncompensable rating was 
assigned.  The noncompensable rating was primarily based on 
findings made at a VA examination in 1996 which showed not 
visible scars of the left hand.  He had full grip strength at 
that time, and there was no tenderness or swelling.  

To determine current residuals of the service-connected left hand 
injury, additional VA examination was scheduled in 2009, but the 
Veteran refused to have his left hand and fingers evaluated.  

When medical evidence is inadequate or a medical opinion is 
necessary to make a decision on a claim, VA authorizes an 
examination.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (4) (2009).  Also, when medical evidence is 
not adequate for rating purposes, VA may authorize an 
examination.  38 C.F.R. § 3.326(a) (2009).  Individuals for whom 
an examination has been scheduled are required to report for the 
examination.  Id.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
examination and a claimant, without good cause, fails to report 
for such examination in connection with an original compensation 
claim, the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2009).  When the examination is scheduled 
in conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.

In this case, the Veteran underwent numerous VA examinations in 
2009.  At that time, he refused evaluation of the left hand and 
fingers.  The Veteran thus effectively failed to report for the 
examination regarding finger laceration residuals.  No medical 
findings are of record regarding the characterization of his 
fingers such that a compensable rating could be granted under DC 
7805 regarding residual scars.  

Although the Veteran was granted service connection for residuals 
lacerations of the third and fourth fingers of the left hand in 
1996, no residuals were noted at that time, and the Claimant has 
refused a current exam.  Thus, no medical findings for rating 
purposes for the disability have been provided.

The VA examination was necessary to decide the claim for an 
increased rating for the Veteran's finger lacerations.  Since he 
failed to submit for the scheduled VA examination, there are no 
findings with which to apply the rating criteria, therefore, the 
claim must be denied.

In such circumstances, a showing of good cause for the failure to 
report for the examination would allow the Appellant to side-step 
a denial of this claim.  38 C.F.R. § 3.655(a) (2009).  However, 
no such showing of good cause has been made.  Moreover, he 
appeared for numerous other issues on appeal, suggesting that he 
was no longer interested in providing clinical findings regarding 
his finger lacerations.  Hence, the Board finds that good cause 
is not shown.  VA's duty to assist is not a "one-way street" and 
the Veteran has failed to support his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

The Appellant failed to report for his scheduled VA examinations 
in conjunction with his increased rating claim and good cause for 
the failure to report has not been shown.  The Board finds that 
no additional development is warranted since he has demonstrated 
his unwillingness to provide medical evidence with which VA could 
properly consider his claim and, therefore, VA's duty to assist 
has been fully accomplished.  The claim for a compensable rating 
evaluation for residuals of lacerations of the third and fourth 
fingers of the left hand is denied



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left ear hearing loss is 
denied.  

Entitlement to an initial compensable evaluation for HTN prior to 
January 26, 1999, and in excess of 10 percent since that date, is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of a stress fracture of the left foot is denied.  

Entitlement to an initial compensable evaluation for residuals of 
a stress fracture of the left ankle prior to August 3, 2009, and 
in excess of 10 percent since that date, is denied.  

Entitlement to an initial compensable evaluation for residual 
lacerations of the third and fourth fingers of the left hand is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


